        Case 8-20-08042-ast        Doc 34     Filed 03/02/21   Entered 03/02/21 15:13:06




Prepared by:
Donald F. Campbell, Jr., Esq. (DC8924)

GIORDANO, HALLERAN & CIESLA, P.C.
125 Half Mile Road, Suite 300
Red Bank, N.J. 07701
Tel: (732) 741-3900
Fax: (732) 224 6599
dcampbell@ghclaw.com
Attorneys for Defendant




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK



In re:                                            Chapter 11
ORION HEALTH CORP. INC.
                Debtors.                          Case No. 18-71748 (AST)
_______________________________________           (Jointly Administered)
HOWARD M. EHRENBERG IN HIS
CAPACITY AS LIQUIDATING TRUSTEE OF
ORION HEALTHCORP, INC., ET AL.,
                Plaintiff,
v.                                                Adversary No. 20-08042 (ast)
HOWARD M. SCHOOR,
                    Defendant.



                                    CERTIFICATION OF SERVICE

  1.     I, Deirdre Rice:
            represent ________________, the Defendant in the above-captioned matter.
            am the secretary/paralegal for Giordano, Halleran & Ciesla, P.C. , who represents the
         Defendant, Howard M. Schoor. in the above captioned matter.
            am the ______________ in the above case and am representing myself.
  2.     On March 2, 2021 I sent a copy of the following pleadings and/or documents to the
         parties listed in the chart below:
       Case 8-20-08042-ast        Doc 34    Filed 03/02/21       Entered 03/02/21 15:13:06




                  DEFENDANT’S BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION FOR
                   SUMMARY JUDGMENT, OR IN THE ALTERNATIVE, SUMMARY
                   ADJUDICATION
                  CERTIFICATION OF SERVICE
I hereby certify under penalty of perjury that the above documents were sent using the mode of
service indicated.

Dated: March 2, 2021
                                              /s/    Deirdre Rice
                                              Deirdre Rice, Paralegal



                                             Relationship of
                                                                               Mode of Service
 Name and Address of Party Served           Party to the Case
 Jeffrey P Nolan, Esq.                     Plaintiff’s Counsel          Overnight mail
 Pachulski Stang Ziehl & Jones LLP                                      Regular mail
 780 Third Avenue                                                       Certified mail/RRR
 34th Floor                                                             E-mail jnolan@pszjlaw.com
 New York, NY 10017                                                     Notice of Electronic Filing (NEF)
 Email: jnolan@pszjlaw.com                                              Other ____________________
                                                                        (as authorized by the court *)
 Ilan D Scharf, Esq.                       Plaintiff’s Counsel          Overnight mail
 Pachulski Stang Ziehl & Jones LLP                                      Regular mail
 780 Third Avenue                                                       Certified mail/RRR
 36th Floor                                                             E-mail ischarf@pszyjw.com
 New York, NY 10017                                                     Notice of Electronic Filing (NEF)
                                                                        Other ____________________
                                                                        (as authorized by the court *)
 U.S. Trustee                              U.S. Trustee                 Overnight mail
 United States Trustee                                                  Regular mail
 Long Island Federal Courthouse                                         Certified mail/RRR
 560 Federal Plaza - Room 560                                           E-mail
 Central Islip, NY 11722-4437                                           Notice of Electronic Filing (NEF)
                                                                        Other ____________________
                                                                        (as authorized by the court *)



Docs #4936063-v1
